Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 1 of 10 PageID #: 293




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 THOMAS DUNHAM, ANDREW DUNHAM,                                   :
 BRENDAN DUNHAM and COREY CITARELLA, :
                                                                 :
                            Plaintiffs,                          :
                                                                 :   MEMORANDUM & ORDER
                   -against-                                     :    19-cv-03289 (DLI) (CLP)
                                                                 :
 THE TOWN OF RIVERHEAD, BRIAN                                    :
 GLEASON, GIUSEPPE ROSINI, ROBERT                                :
 KRAHAM and CHRISTINA KRAHAM,                                    :
                                                                 :
                            Defendants.                          :
 ----------------------------------------------------------------x

 DORA L. IRIZARRY, United States District Judge:

         Plaintiffs Thomas Dunham, Andrew Dunham, Brendan Dunham and Corey Citarella

 (collectively, “Plaintiffs”) filed this action on June 3, 2019 pursuant to 42 U.S.C. § 1983, alleging

 violations of their federal and New York State Constitutional rights, against Defendants the Town

 of Riverhead, retired Police Sergeant Brian Gleason (“Gleason”), Police Officer Giuseppe Rosini

 (“Rosini”), Robert Kraham and Christina Kraham (collectively, “Defendants”). See, Complaint

 (“Compl.”), Dkt. Entry No. 1. Gleason and Rosini (the “Moving Defendants”) jointly filed a

 motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(5) for insufficient service of

 process. See, Mot. to Dismiss, Dkt. Entry No. 19. Plaintiffs opposed. See, Affirmation of

 Christopher Ross in Opp’n to Defs.’ Mot. (“Ross Affirmation”), Dkt. Entry No. 21. For the

 reasons set forth below, the motion to dismiss is granted and the case is dismissed as to the Moving

 Defendants, without prejudice.

                                                BACKGROUND

         The instant motion seeks dismissal for insufficient service of process. As such, the specific

 allegations in the Complaint are not of particular relevance. In sum, Plaintiffs were arrested
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 2 of 10 PageID #: 294




 following an altercation at an event at the East Wind Catering facility in Wading River, New York,

 allegedly on the basis of false and/or misleading information. See, Compl. ¶¶ 12-13. While the

 Moving Defendants were not present at the altercation, Gleason is alleged to have “coerced

 statements” from Plaintiff Robert Kraham during a “show-up line up,” and Rosini is alleged to

 have used excessive force on Plaintiff Thomas Dunham while Dunham was in custody. Id. ¶¶ 36,

 15-16.

          In July 2019, the Moving Defendants each filed an answer, asserting insufficient service

 of process as an affirmative defense. See, Gleason Answer, Dkt. Entry No. 7 ¶ 37; Rosini Answer,

 Dkt. Entry No. 8 ¶ 37. Plaintiffs never took steps to cure the purportedly defective service. On

 January 29, 2020, the Moving Defendants jointly filed the instant motion to dismiss the Complaint

 pursuant to Rule 12(b)(5) of the Federal Rules of Civil Procedure for insufficient service of

 process. See, Mot. to Dismiss, Dkt. Entry No. 19. In support of the motion to dismiss, the Moving

 Defendants filed, inter alia, an affirmation in support from their attorney Anthony M. Maffia; an

 affidavit from Gleason and an affidavit from Rosini. See, Affirmation of Anthony M. Maffia

 (“Maffia Affirmation”), Dkt. Entry No. 19 Ex. 1; Affidavit of Giuseppe Rosini (“Rosini Aff.”), Id.

 Ex. 5;1 Affidavit of Brian Gleason (“Gleason Aff.”), Id. Ex. 6. The affirmation and affidavits state

 that the Moving Defendants were not served properly with the summons and complaint. The

 Moving Defendants also filed a corrected affidavit of service of the motion to dismiss, which they

 improperly docketed as a separate motion. See, Dkt. Entry No. 20.

          On February 19, 2020, Plaintiffs filed the Ross Affirmation in opposition to the motion to

 dismiss. See, Ross Affirmation, Dkt. Entry No. 19. In support of the opposition, Plaintiffs filed,

 inter alia, affidavits of service from a process server regarding service of process as to Rosini and


 1
  The Court has corrected the spelling in the case caption of “Giusepi” to “Giuseppe,” as used in Giuseppe Rosini’s
 affidavit. See generally, Rosini Aff.

                                                          2
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 3 of 10 PageID #: 295




 Gleason. See, Ross Affirmation Ex. B (Rosini), Ex. C (Gleason). On February 25, 2020, the

 Moving Defendants filed a reply in further support of the motion to dismiss. See, Reply in Supp.

 of Mot. to Dismiss, Dkt. Entry No. 22.

                                       LEGAL STANDARD

        On a Rule 12(b)(5) motion to dismiss, the plaintiff bears the burden of establishing that

 service was sufficient. See, Burda Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005). “A

 plaintiff must meet this burden by making a prima facie case of proper service through specific

 factual allegations and any supporting materials, and conclusory statements alone are not

 sufficient to overcome a defendant’s sworn affidavit that service was improper.” W. Sur. Co. v.

 Bykev Int’l Inc., 2015 WL 5146112, at *2 (S.D.N.Y. Sept. 1, 2015) (quotation marks and citations

 omitted).

        “In deciding a Rule 12(b)(5) motion, a Court must look to Rule 4, which governs the

 content, issuance, and service of a summons.” DeLuca v. AccessIT Grp., Inc., 695 F. Supp.2d 54,

 64 (S.D.N.Y. 2010). “Rule 4(e) generally provides that individuals may be served by either

 (1) following the relevant state law procedures for service of the State where the district court is

 located or where service is made, or (2) personal delivery, leaving a copy at the individual’s

 dwelling or usual abode with a person who resides there, or delivering a copy to an agent

 authorized to receive process.” Vidurek v. Koskinen, 789 F. App’x 889, 893 (2d Cir. 2019)

 (summary order).

        As relevant here, New York’s “leave and mail” provision, N.Y. C.P.L.R. § 308(2),

 provides that personal service may be made by “delivering the summons . . . to a person of suitable

 age and discretion at the actual place of business . . . of the person to be served,” and “mailing the

 summons . . . to the person to be served at his or her actual place of business.” N.Y. C.P.L.R.



                                                   3
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 4 of 10 PageID #: 296




 § 308(2). “The rule also requires that ‘proof of such service [ ] be filed with the clerk of the court

 designated in the summons within twenty days of either such delivery or mailing . . . .’” Howard

 v. Klynveld Peat Marwick Goerdeler, 977 F. Supp. 654, 660 (S.D.N.Y. 1997), aff’d, 173 F.3d 844

 (2d Cir. 1999) (alteration in original) (quoting N.Y. C.P.L.R. § 308(2)).

        Rule 4(m) provides, in relevant part: “If a defendant is not served within 90 days after the

 complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

 the action without prejudice against that defendant or order that service be made within a specified

 time. But if the plaintiff shows good cause for the failure, the court must extend the time for

 service for an appropriate period.” Fed. R. Civ. P. 4(m). Even absent a showing of good cause,

 however, district courts have discretion to grant extensions of time to effect proper service. See,

 Zapata v. City of New York, 502 F.3d 192, 196 (2d Cir. 2007).

                                           DISCUSSION

        A. Service of Process on Rosini

        The Moving Defendants do not dispute that a copy of the summons was delivered to a

 person of suitable age and discretion at Rosini’s actual place of business, thus satisfying the first

 requirement of C.P.L.R. § 308(2). However, the Moving Defendants contend that Rosini did not

 receive “a copy of the Summons and Complaint by mail” as required by the second prong of

 C.P.L.R. § 308(2). See, Maffia Affirmation ¶ 15; See also, Rosini Aff. ¶ 5 (“I have not received a

 copy of the Summons and Complaint by mail or in person at my dwelling and/or my usual place

 of abode and/or my actual place of business.”).

        With respect to mailing, Plaintiffs’ affidavit of service provides:

        MAILING:
        That your deponent did mail a true copy of the Summons in a Civil Action and
        Complaint to Police Officer Giusepi [sic] Rosini at his place of business in a plain
        white envelope marked “Personal & Confidential” not bearing the name of any

                                                   4
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 5 of 10 PageID #: 297




        Legal Entity entrusted thru the UNITED STATES POSTAL SERVICE by First
        Class Mail

 Ross Affirmation Ex. A (emphasis added). This conclusory statement regarding the address of the

 mailing is insufficient to make a prima facie case of proper service by mail pursuant to CPLR

 § 308(2). However, Plaintiffs’ attorney, Christopher Ross, filed an affidavit attesting that, “on

 June 20, 2019 and [sic] mailing was made of the summons in a civil action and complaint the [sic]

 police officer Giuseppe Rosini at the same [sic] to 10 [sic] Howell Ave., Riverhead NY 11901.”

 See, Ross Affirmation ¶ 24.

        It is undisputed that the Riverhead Police Department, located at 210 Howell Avenue,

 Riverhead, NY 11901, is Rosini’s actual place of business. As such, the mailing is defective as it

 was sent to the wrong address. The mailing was not even addressed to the Riverhead Police

 Department, which might have ensured its delivery to Rosini at his actual place of business. Sworn

 affidavits are entitled to some weight. See, Glover v. United States, 111 F. Supp.2d 190, 196

 (E.D.N.Y. 2000) (“[A]ffidavits are entitled to some weight” due to the “penalties of perjury that

 attach generally to individuals who submit false affidavits to the court, and the disciplinary

 consequences that attach to attorneys who submit such affidavits.”). However, the numerous and

 repeated typographical errors throughout the Ross Affirmation cast doubt on the credibility of both

 the attestations in the Affirmation and on attorney Ross more broadly. Accordingly, Plaintiff has

 failed to make a prima facie case of service by mail to Rosini’s actual place of business.

        Rosini attests that he has “not received” a copy of the summons by mail. See, Rosini Aff.

 ¶ 6. Thus, the Court finds that the errors and lack of specificity in Plaintiffs’ counsel’s affirmation

 regarding to where the mailing was addressed is insufficient to rebut Rosini’s affidavit.

 Accordingly, the Court concludes that the mailing requirements of C.P.L.R. § 308(2) were not

 satisfied with respect to the service of Rosini.

                                                    5
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 6 of 10 PageID #: 298




         In addition, Plaintiffs concede that proof of service on Rosini never was filed with the clerk

 of the court designated in the summons, which must be done “within twenty days of either such

 delivery or mailing . . . .’” See, N.Y. C.P.L.R. § 308(2). “It is well-established that C.P.L.R.

 308(2) requires strict compliance.” Pearson v. Bd. of Educ. of City of New York, 2004 WL

 2297354, at *4 (S.D.N.Y. Oct. 12, 2004) (citation omitted). “However, New York courts diverge

 as to whether the failure to file an affidavit of service with the court is itself a jurisdictional defect

 requiring dismissal.” Garnett-Bishop v. New York Cmty. Bancorp, Inc., 2014 WL 5822628, at *11

 (E.D.N.Y. Nov. 6, 2014); compare Howard v. Klynveld Peat Marwick Goerdeler, 977 F. Supp.

 654, 660 (S.D.N.Y. 1997), aff’d, 173 F.3d 844 (2d Cir. 1999) (finding that plaintiff “failed to effect

 proper service” and noting that “‘leave and mail’ service under Section 308(2) is ineffective where

 a plaintiff does not file proof of service with the clerk within twenty days of the date on which the

 process server mailed the summons and complaint” (citation omitted)) with Stan Winston

 Creatures, Inc. v. Toys “R” Us, Inc., 314 F. Supp.2d 177, 181 (S.D.N.Y. 2003) (“[B]oth federal

 and state courts have found that even the complete failure to file proof of service is a mere

 irregularity, non jurisdictional in nature”).

         The Court finds that Plaintiffs failed to effect service on Rosini properly. As an initial

 matter, the plain language of C.P.L.R. § 308(2) provides that “service shall be complete ten days

 after [filing of the proof of service].” N.Y. C.P.L.R. § 308(2). Thus, prior to the filing of the proof

 of service, service under § 308(2) is not “complete.” Moreover, CPLR § 308(2) requires strict

 compliance, which mandates fulfillment of all three requirements. See, Johnson v. Quik Park

 Columbia Garage Corp., 1995 WL 258153, at *2 (S.D.N.Y. May 2, 1995) (dismissing action as

 to a defendant where service was “ineffective because plaintiff did not file proof of service with

 the clerk of the court within 20 days of the date on which her process server allegedly mailed a



                                                     6
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 7 of 10 PageID #: 299




 copy of the summons and complaint” to that defendant, and noting that § 308(2) “requires strict

 compliance”).

        Finally, even if “a plaintiff’s failure to file proof of service on time may be ‘curable,’ it is

 still a ‘defect’ needing a cure.” Stop & Shop Supermarket Co. v. Goldsmith, 2011 WL 1236121,

 at *5-*6 (S.D.N.Y. Mar. 31, 2011). Rosini asserted the affirmative defense of insufficient service

 of process more than a year ago, in July 2019. To date, Plaintiffs have not cured any of the defects

 noted supra, nor have they completed service by filing proof of service with the Clerk of Court.

 Thus, Plaintiffs have not made a prima facie case of service on Rosini pursuant to CPLR § 308(2).

        B. Service of Process on Gleason

        Similarly, Plaintiffs have failed to make a prima facie case of proper service as to Gleason.

 Plaintiffs’ affidavit of service attests that Gleason was served at the Riverhead Police Department

 “by serving Cheryl Kornafel, Department Clerk,” and asserts again that the summons and

 complaint were mailed “to Sergeant Brian Gleason at his place of business” without specifying

 the location of mailing. See, Ross Affirmation, Ex. B (emphasis added). The Ross Affirmation

 provides that “Retired Sgt. Brian Gleason was served on or about June 20, 2019 by giving a copy

 of [sic] to a personal [sic] suitable age and discretion at what was believed to believe [sic] his

 actual place of business, 210 Howell Ave., Riverhead NY 11901.” Ross Affirmation ¶ 28

 (emphasis added). The Ross Affirmation further provides that “Service was also delivered at the

 Wading River Fire Department at a later date.” Id. ¶ 28. Plaintiffs provide no affidavit or other

 support for their assertion that they delivered service to Gleason at the Wading River Fire

 Department.

        As an initial matter, Gleason retired from the Riverhead Police Department in 2018. See,

 Gleason Aff. ¶ 13. Thus, the Riverhead Police Department was not his actual place of business at



                                                   7
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 8 of 10 PageID #: 300




 the time of service. Cf., Gemma v. City of New York, 2013 WL 6017857, at *1 (S.D.N.Y. Nov. 5,

 2013) (“Plaintiff did not serve Detective Sasso at her actual place of business because she retired

 from the NYPD prior to the service date.”). Moreover, in addition to failing to provide an affidavit

 supporting the supposed service at the Wading River Fire Department, Plaintiffs concede that the

 Wading River Fire Department, in fact, never was Gleason’s actual place of business:

        “[G]iven the sworn statement and representations made by defendant Gleason at
        this time that he officially retired as of March 31, 2018 at which time to 10 [sic]
        Howell Ave., Riverhead NY 11901 was no longer his actual place of business and
        assuming arguendo [sic] that he is a member of the waiting [sic] River volunteer
        fire department, that as a volunteer the [sic] waiting [sic] River fire department
        could not be his regular place of business, the plaintiffs respectfully request an
        extension of time to serve process upon the defendant Brian Gleason.”

 Ross Affirmation ¶ 30. Thus, Plaintiffs fail to make a prima facie case of either of CPLR

 § 308(2)’s service requirements. Notably, as with Rosini, Plaintiffs fail to fulfill the filing

 requirement of § 308(2), as the affidavits of service were not filed with the Clerk of Court. See,

 Ross Affirmation ¶ 7.

        C. Remedy

        Where, as here, “a defendant is not served within 90 days after the complaint is filed, the

 court must dismiss the action without prejudice against that defendant or order that service be

 made within a specified time.” See, Fed. R. Civ. P. 4(m). But, “if the plaintiff shows good cause

 for the failure [to serve a defendant], the court must extend the time for service for an appropriate

 period.” Id. “The Second Circuit has made clear that district courts have discretion to determine

 whether good cause exists under Rule 4(m).” Walters v. Suffolk Cty., 2014 WL 940734, at *3

 (E.D.N.Y. Mar. 11, 2014) (citing Zapata, 502 F.3d at 197).

        “Good cause is generally found only in exceptional circumstances where the plaintiff's

 failure to serve process in a timely manner was the result of circumstances beyond its control.”



                                                  8
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 9 of 10 PageID #: 301




 Purzak v. Long Island Housing Servs., Inc., 2013 WL 5202711, at *4 (E.D.N.Y. Sept. 13, 2013).

 “A delay in service resulting from mere inadvertence, neglect, or mistake does not constitute good

 cause.” Id. (quotation marks and citation omitted).

        Plaintiffs make no meaningful attempt to demonstrate good cause for their failure to effect

 service on the Moving Defendants. See generally, Ross Affirmation. The Moving Defendants’

 answers, filed more than a year ago, asserted the affirmative defense of improper service of

 process. Thereafter, Plaintiffs did not effect proper service on the Moving Defendants, nor did

 they seek an extension of the 90-day period to effect service. Moreover, the record demonstrates

 that Plaintiffs still have not undertaken any effort to remedy their defective service. Accordingly,

 the Court concludes that Plaintiffs have failed to show good cause for extending the time to serve

 the Moving Defendants.

        “Even in the absence of good cause, however, the court may, in its discretion, grant an

 extension.” Matos v. City of New York, 2012 WL 7160430, at *3 (E.D.N.Y. Dec. 3, 2012). “In

 determining whether to grant a discretionary extension, this court will consider: (1) whether the

 applicable statute of limitations would bar a refiled action; (2) whether the defendants had actual

 notice of the claims asserted in the complaint; (3) whether the defendants attempted to conceal the

 defect in service; and (4) whether the defendant would be prejudiced by the granting of plaintiff's

 request for relief from the provision.” Id.

        Plaintiffs further fail to address the factors courts generally consider in determining

 whether to grant a discretionary extension of the time for service, and the Court declines to exercise

 its discretion to grant such an extension under the circumstances presented here. See, Vaher v.

 Town of Orangetown, N.Y., 916 F. Supp.2d 404, 421 (S.D.N.Y. 2013) (“[T]he Second Circuit has

 stated clearly that even if the balance of hardships favors the plaintiff a district court may still



                                                   9
Case 2:19-cv-03289-DLI-CLP Document 23 Filed 09/30/20 Page 10 of 10 PageID #: 302




 decline to excuse a failure to timely serve the summons and complaint where the plaintiff fails to

 advance some colorable excuse for neglect.”). In any event, the statute of limitations likely would

 not bar Plaintiffs from refiling their claims against the Moving Defendants, as “[c]laims under

 § 1983 are governed by a three-year statute of limitations in New York.” Vega v. Hempstead

 Union Free Sch. Dist., 801 F.3d 72, 79 (2d Cir. 2015) (citation omitted). Thus, “dismissal without

 prejudice does not impose an undue hardship on the plaintiff[s], who can refile [their] claims in a

 new action.” See, Allore v. Specialized Loan Servicing, LLC, 2018 WL 2048368, at *2 (E.D.N.Y.

 May 1, 2018) (citation omitted).

                                          CONCLUSION

        The Moving Defendants’ motion to dismiss the complaint is granted and the case is

 dismissed as to Brian Gleason and Giuseppe Rosini only, without prejudice. This action is referred

 to the magistrate judge for further pretrial proceedings.



  SO ORDERED.

  Dated: Brooklyn, New York
         September 30, 2020
                                                         ______________/s/______________
                                                               DORA L. IRIZARRY
                                                             United States District Judge




                                                  10
